            Case 5:20-cv-00968-JMY Document 14 Filed 07/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STACEY SPRECHER,                               :
                                               :      Case No. 20-cv-0968-JMY
                Plaintiff                      :
                                               :
       v.                                      :
                                               :
SOUTHEASTERN HOME HEALTH                       :
SERVICES OF PA, LLC, ET AL.,                   :
                                               :
                Defendants                     :

                                              ORDER
       AND NOW, this 8th day of July, 2020, upon consideration of Defendants’ Partial Motion

to Dismiss Plaintiff’s Amended Complaint (ECF No. 10), and all documents submitted in

support thereof and in opposition thereto, it is ORDERED that Defendants’ Motion is

GRANTED as follows:

       (1)      Counts I and II, to the extent they assert claims for retaliation and quid pro quo

                sexual harassment under Title VII and the PHRA, are DISMISSED WITHOUT

                PREJUDICE; and

       (2)      Roland Cleneay is DISMISSED WITHOUT PREJUDICE from this action.


       Plaintiff may file a second amended complaint, if desired, on or before July 22, 2020, to

the extent she may do so consistent with Federal Rule of Civil Procedure 11.


IT IS SO ORDERED.


                                                      BY THE COURT:

                                                      /s/ John Milton Younge
                                                      __________________________
                                                        Judge John Milton Younge
